PER CURIAM.
An appeal from a denial of appellant’s motion to vacate a portion of a sentence under F.R.Cr.P. 3.850. Appellant urges that the trial court erred in giving him a “split sentence” — three years imprisonment followed by seven years probation — on his nolo contendere plea to a charge of attempted second degree murder. While this argument may have previously had merit under Robinson v. State, 256 So.2d 390 (Fla.3d DCA 1973) and its progeny, it is now clear that a trial court may in its discretion sentence a defendant to a period of incarceration followed by a period of probation. See Section 948.01(4), Florida Statutes (1977); State v. Jones, 327 So.2d 18 (Fla.1976), and State v. Holmes, 360 So.2d 380 (Fla.1978).
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.